                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 LAVAN YANKTON, SR.                                                                  PLAINTIFF

 V.                                                                   NO. 4:14-CV-34-DMB-RP

 CHRISTOPHER EPPS, et al.                                                         DEFENDANTS


                                            ORDER

       On February 14, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending that this case be dismissed without prejudice under Federal Rule

of Civil Procedure 41(b) for LaVan Yankton, Sr.’s failure to prosecute and failure to comply with

a court order. Doc. #84. No objections to the Report and Recommendation have been filed.

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

       Having reviewed the Report and Recommendation, this Court concludes that it is neither

clearly erroneous nor contrary to law. Accordingly, the Report and Recommendation is [84] is

ADOPTED as the order of this Court and this case is DISMISSED without prejudice for

Yankton’s failure to prosecute and failure to comply with a court order.

       SO ORDERED, this 11th day of March, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
